DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first minimum offset" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second threshold value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the direction of the first and the second minimum offsets" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first threshold value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected as stated above because due to their dependency from claim 7. Claim 8 is also indefinite.
Claim 8 recites the limitation "the first threshold value" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the second threshold value" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first minimum offset" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 are rejected as stated above because due to their dependency from claim 13. Claims 14-15 are also indefinite.
Claim 14 recites the limitation "the first minimum offset" in lines 4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected as stated above because due to their dependency from claim 14. Claim 15 is also indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control module in claims 9-10 and 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0053] for the control module is described as a hardware circuitry that is technically equivalent to a processor.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Viano et al. (EP2634537A1) hereafter Garcia, in view of Le Squin et al. (Patent 4987297) hereafter Le Squin.
Regarding claim 1, Garcia discloses a method for obtaining information from a utility meter (fig 1, par[0022]: wherein the consumption meter is technically equivalent to the utility meter), the method comprising steps of:
emitting radiation on to a rotating element of the utility meter (fig 2:14, par[0026], [0027]: wherein the lighting device 14 comprising a lighting-emitting diode 16 generates a pulsed light “infra-red light” illuminating the edge 5 of the device);
receiving incident radiation comprising reflected radiation from a reflective surface of the rotating element (fig 2:19, par[0028]: wherein the electronic module 19 of the measuring device 17 receives the signal delivered by the sensor 18), the reflective surface having a marker (fig 1:6, par[0023]: Visible through a window 4 pierced in the casing of the meter 1, the peripheral edge 5 of the rotating disc 3 locally bears a mark or mark 6 which can be optically detected and, in particular, visible to a human eye);
at each of a plurality of points in time:
determining, at the point of time, an instant value of intensity (fig 4:43/44) of the incident radiation (fig 4, par[0038]: Line 43 represents the value of the signal that the photosensitive sensor 18 delivers over time. Line 44 shows the values of the successive measurements that the analysis unit 12 detects from the signal delivered by the photosensitive sensor 18.);
determining a reference value (fig 4:45, par[0033]: the sliding average is technically equivalent to the reference value) from values of the intensity of the incident radiation determined at other points in time of the plurality of points in time, the other points in time being earlier than the time (fig 4, par[0033], [0038]); and
detecting passing of the marker (fig 4-5, par[0047], [0048]: The succession of a crossing of the low threshold THL in the downward direction and of a crossing of the high threshold THH in the ascending direction is interpreted as a passage of the reference mark 6 in the observed region).
Garcia does not explicitly disclose the feature of passing of the marker as a function of the reference value and the instant value.
Le Squin discloses the feature of passing of the marker as a function of the reference value and the instant value (col 6 ln 61-68, col 7 ln 1-18: when setting up the apparatus, the sensitivity adjusting potentiometer 161 is adjusted as a function of the length of the optical fibers 21 and 22 so as to fix the low threshold S1 technically equivalent to the reference value. When the signal delivered to the comparators 170 and 180 exceeds the high threshold S2 by virtue of a reflecting element 11 going past the optical fibers 21 and 22, then another indicator lamp 201, e.g. a green lamp, is switched on indicating that an output pulse has been recorded and counted and stored in the memory 190.  Should either of the fibers 21 or 22 be interrupted while the apparatus is in operation, then a third indicator lamp 203, e.g. a red lamp, is switched on in order to indicate that the signal applied to the comparators 170 and 180 has gone below the low threshold S1 and that an alarm signal is present on the output photocoupler 176 of the comparator circuit 170.  The circuits used for controlling the indicator lamps 201, 202, and 203 on the basis of the signals provided by the photocouplers 176 and 186 may be entirely conventional and may be constituted using logic gates).
One of ordinary skill in the art would be aware of both the Garcia and the Le Squin references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia to implement the feature of making it possible for digitally counted information provided by the mechanical fluid meter to be read remotely and automatically reading a mechanical meter having graduated rotary elements by combining a function of the reference value and the instant value.

Regarding claim 2, Garcia in view of Le Squin discloses the method wherein the step of determining the instant value comprises a step of determining the instant value continuously or intermittently (Garcia par[0023]: This angular speed or speed of rotation w is conventionally proportional to the instantaneous power which the consumption meter 1 continuously measures).

Regarding claim 3, Garcia in view of Le Squin discloses the method wherein the reference value is a running mean of the values determined at the other points in time (Garcia par[0019], [0035], [0036]: In this case, the formula for calculating each mean is: A i = s i + s i - 1 + s i - 2 + s i - 3 + s i - 4 + s i - 5).

Regarding claim 4, Garcia in view of Le Squin discloses the method wherein the detecting step further comprises a step of determining a first threshold value from the reference value (Garcia fig 5:THH, par[0043], [0045]: The calibration process ends with the calculation of the THL technically equivalent to the second threshold and THH technically equivalent to the first threshold, which are then used in the detection of the passages of the mark 6 in the observed region. The detection of a passage of the mark 6 by means of the thresholds THL and THH is illustrated in FIG. 5, where the time t is on the abscissa.).

Regarding claim 5, Garcia in view of Le Squin discloses the method wherein the detecting step further comprises a step of updating the first threshold value so as to ensure that the first threshold value is always at a first minimum offset from the reference value (Garcia fig 5, par[0046], [0047]: The high threshold THH technically equivalent for a first threshold, wherein FIG. 5 portrays the first threshold is a fixed value that shows the minimum offset from the reference value is taking a same and opposite directions along the timing interval during the collection of the incident radiation data).

Regarding claim 6, Garcia in view of Le Squin discloses the method wherein the detecting step further comprises a step of determining a second threshold value from the reference value or the first threshold value (Garcia fig 5:THH, par[0043], [0045]: The THL is technically equivalent to the second threshold and THH is technically equivalent to the first threshold, which are then used in the detection of the passages of the mark 6 in the observed region), the second threshold value being at a second minimum offset from the first threshold value (Garcia fig 5, par[0046], [0047]), wherein the first minimum offset and the second minimum offset are in a same direction (Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the first and second thresholds are apparently fixed, and the reference value is within [10 10 10 10]).

Regarding claim 7, Garcia in view of Le Squin discloses the method wherein the passing of the marker is detected when the instant value first crosses the second threshold value in the direction of the first and the second minimum offsets (Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the second threshold is apparently fixed, and the reference value is within [10 10 10 10]) followed by the instant value crossing the first threshold value in a direction opposite to the direction of the first and the second minimum offsets ((Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the second threshold is apparently fixed, and the reference value is within [7,3  4,7  10 10 10]).
Garcia in view of Le Squin discloses the method wherein the passing of the marker is detected when the instant value first crosses the second threshold value in the direction of the first and the second minimum offsets followed by the instant value crossing the first threshold value except for the feature of crossing the first threshold value in a direction opposite to the direction of the first and the second minimum offsets. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the feature of crossing a specific value with a direction opposite to the direction of the first and the second minimum offsets , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Garcia in view of Le Squin discloses the method wherein the detecting step further comprises a step of keeping the first threshold value and the second threshold value constant, between the instant value crossing the second threshold value and then crossing the first threshold value (Garcia fig 5, par[0046], [0047]: Figure 5 provides the first threshold THH and the second threshold THL as fixed continuous values, wherein the values of the instant value cross the first and second thresholds as an increasing function) and (Le Squin col 7 ln 3-8: When the signal delivered to the comparators 170 and 180 exceeds the high threshold S2 by virtue of a reflecting element 11 going past the optical fibers 21 and 22, then another indicator lamp 201, e.g. a green lamp, is switched on indicating that an output pulse has been recorded and counted and stored in the memory 190).

Regarding claim 9, Garcia discloses a system for obtaining information from a utility meter, the system comprising:
a radiation emitter configured to direct emitted radiation on to a rotating element of the utility meter (fig 2:14, par[0026], [0027]: wherein the lighting device 14 comprising a lighting-emitting diode 16 generates a pulsed light “infra-red light” illuminating the edge 5 of the device);
a radiation detector configured to receive incident radiation comprising reflected radiation from a reflective surface of the rotating element (fig 2:19, par[0028]: wherein the electronic module 19 of the measuring device 17 receives the signal delivered by the sensor 18), the reflective surface having a marker (fig 1:6, par[0023]: Visible through a window 4 pierced in the casing of the meter 1, the peripheral edge 5 of the rotating disc 3 locally bears a mark or mark 6 which can be optically detected and, in particular, visible to a human eye);
a control module configured to, at each of plurality of points in time:
determine, at the point in time, an instant value of intensity of the incident radiation (fig 4, par[0038]: Line 43 represents the value of the signal that the photosensitive sensor 18 delivers over time. Line 44 shows the values of the successive measurements that the analysis unit 12 detects from the signal delivered by the photosensitive sensor 18);
determine a reference value from values of the intensity of the incident radiation determined at other points in time of the plurality of points in time, the other points in time being earlier than the point in time (fig 4:45, par[0033]: the sliding average is technically equivalent to the reference value) from values of the intensity of the incident radiation determined at other points in time of the plurality of points in time, the other points in time being earlier than the time (fig 4, par[0033], [0038]); and
detect passing of the marker (fig 4-5, par[0047], [0048]: The succession of a crossing of the low threshold THL in the downward direction and of a crossing of the high threshold THH in the ascending direction is interpreted as a passage of the reference mark 6 in the observed region).
Garcia does not explicitly disclose the feature of passing of the marker as a function of the reference value and the instant value.
Le Squin discloses the feature of passing of the marker as a function of the reference value and the instant value (col 6 ln 61-68, col 7 ln 1-18: when setting up the apparatus, the sensitivity adjusting potentiometer 161 is adjusted as a function of the length of the optical fibers 21 and 22 so as to fix the low threshold S1 technically equivalent to the reference value. When the signal delivered to the comparators 170 and 180 exceeds the high threshold S2 by virtue of a reflecting element 11 going past the optical fibers 21 and 22, then another indicator lamp 201, e.g. a green lamp, is switched on indicating that an output pulse has been recorded and counted and stored in the memory 190.  Should either of the fibers 21 or 22 be interrupted while the apparatus is in operation, then a third indicator lamp 203, e.g. a red lamp, is switched on in order to indicate that the signal applied to the comparators 170 and 180 has gone below the low threshold S1 and that an alarm signal is present on the output photocoupler 176 of the comparator circuit 170. The circuits used for controlling the indicator lamps 201, 202, and 203 on the basis of the signals provided by the photocouplers 176 and 186 may be entirely conventional and may be constituted using logic gates).
One of ordinary skill in the art would be aware of both the Garcia and the Le Squin references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia to implement the feature of making it possible for digitally counted information provided by the mechanical fluid meter to be read remotely and automatically reading a mechanical meter having graduated rotary elements by combining a function of the reference value and the instant value.

Regarding claim 10, Garcia in view of Le Squin discloses the system wherein the control module is further configured to determine the instant value continuously or intermittently (Garcia par[0023]: This angular speed or speed of rotation w is conventionally proportional to the instantaneous power which the consumption meter 1 continuously measures).

Regarding claim 11, Garcia in view of Le Squin discloses the system wherein the reference value is running mean of the values determined at the other points in time (Garcia par[0019], [0035], [0036]: In this case, the formula for calculating each mean is: A i = (s i + s i - 1 + s i - 2 + s i - 3 + s i - 4 + s i – 5)/5).

Regarding claim 12, Garcia in view of Le Squin discloses the system wherein the control module is further configured to determine a first threshold value from the reference value (Garcia fig 5:THH, par[0043], [0045]: The calibration process ends with the calculation of the THL technically equivalent to the second threshold and THH technically equivalent to the first threshold, which are then used in the detection of the passages of the mark 6 in the observed region. The detection of a passage of the mark 6 by means of the thresholds THL and THH is illustrated in FIG. 5, where the time t is on the abscissa.).

Regarding claim 13, Garcia in view of Le Squin discloses the system wherein the control module is further configured to determine a second threshold value from the reference value or the first threshold value(Garcia fig 5:THH, par[0043], [0045]: The THL is technically equivalent to the second threshold and THH is technically equivalent to the first threshold, which are then used in the detection of the passages of the mark 6 in the observed region), the second threshold value being at a second minimum offset from the first threshold value (Garcia fig 5, par[0046], [0047]), wherein the first minimum offset and the second minimum offset are in a same direction (Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the first and second thresholds are apparently fixed, and the reference value is within [10 10 10 10]).

Regarding claim 14, Garcia in view of Le Squin discloses the system wherein the control module is further configured to detect the passing of the marker when the instant value first crosses the second threshold value in the direction of the first and second minimum offsets (Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the second threshold is apparently fixed, and the reference value is within [10 10 10 10]) followed by the instant value crossing the first threshold value in a direction opposite to the direction of the first and the second minimum offsets ((Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the second threshold is apparently fixed, and the reference value is within [7,3  4,7  10 10 10]).
Garcia in view of Le Squin discloses the method wherein the passing of the marker is detected when the instant value first crosses the second threshold value in the direction of the first and the second minimum offsets followed by the instant value crossing the first threshold value except for the feature of crossing the first threshold value in a direction opposite to the direction of the first and the second minimum offsets. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the feature of crossing a specific value with a direction opposite to the direction of the first and the second minimum offsets , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, Garcia in view of Le Squin discloses the system wherein the control module is further configured to keep the first threshold value and the second threshold value constant, between the instant value crossing the second threshold value and then crossing the first threshold value (Garcia fig 5, par[0046], [0047]: Figure 5 provides the first threshold THH and the second threshold THL as fixed continuous values, wherein the values of the instant value cross the first and second thresholds as an increasing function) and (Le Squin col 7 ln 3-8: When the signal delivered to the comparators 170 and 180 exceeds the high threshold S2 by virtue of a reflecting element 11 going past the optical fibers 21 and 22, then another indicator lamp 201, e.g. a green lamp, is switched on indicating that an output pulse has been recorded and counted and stored in the memory 190).

Regarding claim 16, Garcia in view of Le Squin discloses the method wherein the reference value is a running mean of the values determined at the other points in time (Garcia par[0019], [0035], [0036]: In this case, the formula for calculating each mean is: A i = (s i + s i - 1 + s i - 2 + s i - 3 + s i - 4 + s i – 5)/5).

Regarding claim 17, Garcia in view of Le Squin discloses the method wherein the detecting step further comprises a step of determining a second threshold value from the reference value or the first threshold value (Garcia fig 5:THH, par[0043], [0045]: The THL is technically equivalent to the second threshold and THH is technically equivalent to the first threshold, which are then used in the detection of the passages of the mark 6 in the observed region), the second threshold value being at a second minimum offset from the first threshold value (Garcia fig 5, par[0046], [0047]), wherein the first minimum offset and the second minimum offset are in a same direction (Garcia fig 4, par[0038], [0040]: wherein this condition will be satisfied with: the instant value is within the interval {10 10 10 10}, the first and second thresholds are apparently fixed, and the reference value is within [10 10 10 10]).

Regarding claim 18, Garcia in view of Le Squin discloses the system wherein the reference value is running mean of the values determined at the other points in time (Garcia par[0019], [0035], [0036]: In this case, the formula for calculating each mean is: A i = (s i + s i - 1 + s i - 2 + s i - 3 + s i - 4 + s i – 5)/5).

Conclusion
US2008/021864 to Sanderford discloses a meter reader according to the present invention includes a light emitter 8 and a light receiver 10.  The light emitter 8 emits light towards a rotating disk 4 included in the electric meter.  Light reflected from the rotating disk 4 is received by the light receiver 10.  Note that in this example the user's current consumption (e.g., metering data) is determined from the rotating disk 
4 and not the plurality of dials 2 accompanied with the meter.  Also note the rotating disk 4 generally includes a single mark 6.
Patent 5148101 to Balch discloses apparatus and method to detect and avoid inaccuracies in an electronic 
energy meter due to reverse rotation of the eddy current disk in response to pull-back and creep of the disk, or tampering, including the detection of reverse rotation by checking each three successive states of light transmission between two light emitter/detector pairs in response to an optical castellated disk passing between the emitter/detector pairs, storing pulses generated by the reverse rotation and subtracting the stored pulses upon a subsequent reversal of rotation to the forward direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685